           Case 1:18-cv-08529-JMF Document 85 Filed 06/25/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                      6/25/202



KEITH DREW,

                                            Plaintiff,
                                                                        18-CV-8529 (JMF)(SN)
                          -against-
                                                                     SETTLEMENT CONFERENCE
                                                                             ORDER
CITY OF NEW YORK, et al.,

                                            Defendants.

-----------------------------------------------------------------X


SARAH NETBURN, United States Magistrate Judge:

        A settlement conference by telephone is scheduled July 22, at 10:00 a.m. to discuss

resolution of the litigation. At the scheduled time, each party shall call (877) 402-9757 and enter

access code 7938632 #.

        IT IS HEREBY ORDERED that the Warden or other official in charge of the Mid-State

Correctional Facility produce Keith Drew, DIN No. 19-A-3129 on July 22, 2020 no later than

9:50 a.m. to a suitable location within the Mid-State Correctional Facility that is equipped with a

telephone, for the purpose of participating by telephone in a conference with the Court and

defense counsel. IT IS FURTHER ORDERED that Plaintiff be permitted to participate in the

telephonic conference in a confidential manner, without the presence of third parties, unless

safety or security issues necessitate the termination of Mr. Drew’s presence on the call.

        If this time and date presents an inconvenience, the Warden or the Warden’s designee

should promptly inform Chambers by emailing Courtroom Deputy Rachel Slusher

Rachel_Slusher@nysd.uscourts.gov.
         Case 1:18-cv-08529-JMF Document 85 Filed 06/25/20 Page 2 of 2



      Defense counsel is directed to send this Order to the Warden immediately.

SO ORDERED.




DATED:       June 25, 2020
             New York, New York


cc:          Keith Drew (By Chambers)
             #19A3129
             Mid-State C.F.
             9005 Old River Rd.
             P.O. Box 2500
             Marcy, NY 13403




                                             2
